Citation Nr: 0629036	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to diabetes mellitus.

4.  Entitlement to an initial increased evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1975.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO), which granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling, and denied service 
connection for hypertension, CAD, and cerebrovascular 
accident, each to include as secondary to diabetes mellitus.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's hypertension, CAD or cerebrovascular accident 
were incurred during, or as a result of, service, or as a 
result of service-connected diabetes mellitus; it may not be 
presumed that the veteran's hypertension, CAD or 
cerebrovascular accident were incurred during or as a result 
of service.  

2.  The competent medical evidence does not demonstrate that 
the veteran's diabetes mellitus requires insulin or 
regulation of activities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension, CAD 
and cerebrovascular accident, each to include as secondary to 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he had manifestations of 
hypertension and heart disease while on active duty.  He 
notes that a February 1968 X-ray and a 1973 complaint of 
chest pain indicated heart disease.  He also contends that 
diabetes mellitus was manifested in 1977 treatment records 
even though it was not diagnosed until 1995.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular renal 
disease, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records reflect that he had a 
chest X-ray in 1968 and complained of chest pain in 1973.  
They do not show that the veteran's current claimed 
conditions were incurred during service, or are related to 
his service-connected diabetes mellitus.  The Board finds 
that the service medical record, as a whole, provides 
negative evidence against all claims.  

The veteran's post-service medical records show that he was 
seen at a VA medical center (VAMC) in January 1977 for a 
hypertensive crisis, with an elevated glucose test of 305.  
The final diagnosis was probable hypertensive encephalopathy, 
probable hyperventilation.  The veteran suffered a 
cerebrovascular accident in 1994.  Diabetes mellitus was 
first diagnosed in 1995.  

The veteran's post-service medical records do not show that 
he had cardiovascular renal disease manifest to a compensable 
level within one year of separation from service.  Thus, they 
do not support service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The report of an August 2001 VA neurological examination 
provides the veteran's current complaints and findings.  A 
pertinent diagnosis was cerebral thrombosis, times two, and 
that diabetes mellitus was clearly a very important risk 
factor for stroke.  Therefore these should be service-
connected.  

This medical opinion offers some support to the veteran's 
claim for service connection for a stroke.  However, its 
value is limited by the fact that it does not refer to 
specific findings in the veteran's medical history or any 
general medical principles.  

The report of a November 2002 medical opinion provides that 
the veteran was not examined, but two claims files (which 
included service medical records) as well as VA electronic 
progress notes were reviewed.  The examiner reviewed the 
facts as he or she understood them.  

The examiner expressed the opinion that the veteran's stroke 
and hypertension were related to his diabetes mellitus.  The 
examiner stated that diabetes mellitus does not show up 
suddenly one day, when it was not there the day before.  By 
the time diabetes mellitus type 2 first manifests itself with 
elevated blood sugars, it has been preceded by at least 8 to 
10 years of elevated insulin levels caused by prolonged 
insulin resistance at the cellular level.  In addition, for 
many years most of the serious metabolic effects of diabetes 
are already present.  The examiner stated that it was their 
strong, firm belief that the veteran's cerebrovascular 
problems (stroke), CAD (heart attacks), and peripheral blood 
vessels (hypertension) were directly related to his diabetes.  
Another point that strongly suggested this was the fact that 
the veteran's CAD was described as diffuse CAD, which was 
very characteristic of people with diabetes.  

The examiner noted having discussed the veteran's case with 
another physician.  They both felt very strongly that the 
veteran's service-connected diabetes mellitus was the 
etiological cause of his stroke, heart attacks and 
hypertension.  

This medical opinion is strong evidence in support of the 
veteran's claim.  It reviews medical history recorded in the 
record and refers to general medical principles.  

In a February 2003 report, a private medical doctor, who was 
also President of the Diabetes Foundation of Mississippi, 
provides that it was as likely as not that the veteran's 
diabetes contributed to the severely diffused coronary artery 
disease for which he underwent bypass surgery in October 
2001.  With Type 2 diabetes, it was not uncommon to diagnosis 
a patient with diabetes when they experienced a major 
cardiovascular event, i.e., a heart attack or stroke.  It was 
also not uncommon that the patient may have had diabetes for 
many years before the diagnosis.  From the veteran's records, 
it was apparent that the veteran had diabetes since 1977, 
when his blood sugar was reported as 305 mg.  The diabetes 
was documented in 1994 and 1995.  Cardiovascular disease was 
the leading complication of diabetes.  

This medical opinion is probative evidence in support of the 
veteran's claim.  It refers to medical records, although they 
are unidentified, and medical principles.  

An undated medical opinion from the acting chief of 
cardiothoracic surgery at the Houston VAMC provides that the 
veteran's diabetes likely contributed to his severely 
diffused coronary artery disease, for which he underwent 
coronary artery bypass surgery in October 2003.  

This medical opinion offers limited support for the veteran's 
claim.  Although it was offered by a VA acting chief of 
cardiothoracic surgery, it does not offer any rationale, 
refer to specific findings in the veteran's medical history, 
or refer to any general medical principles.  

The report of a June 2003 VA medical opinion provides that 
the examiner reviewed the veteran's claims file, including 
the medical opinions.  The current VA examiner stated that he 
presented the November 2002 opinion and its rationale to two 
VA endocrinologists.  He specifically asked them whether or 
not they felt that that the veteran's increased insulin was 
secondary to insulin resistance or whether the uncontrolled 
glucoses were the primary etiological agents in the 
development of vascular disease, thus leading to heart attack 
and strokes.  The endocrinologists stated that medical 
literature would not support the position set forth in the 
November 2002 opinion.  At the present time, the consensus 
was that uncontrolled blood sugars over an extended period of 
time were the primary etiological agents for the development 
of vascular disease, with the resultant heart disease and 
stroke.  Therefore, neither endocrinologist was of the 
opinion that the veteran's present stroke and heart attack, 
or hypertension, were related to his service-connected 
diabetes mellitus.  

In addition, the current VA examiner noted that the opinion 
in the report of the August 2001 neurological examination was 
simply making a statement that there was an association 
between diabetes mellitus and a cerebrovascular accident.  
However, in this particular case, since the veteran's stroke 
preceded the diagnosis of his diabetes, this association 
would not be justified.  

The June 2003 VA opinion is probative evidence against the 
veteran's claims for service connection.  The medical opinion 
is based on a review of the veteran's medical records.  It is 
supported with rationales that make references to physical 
findings set forth in the medical record.  This fact is 
particularly important, as the references make for a more 
convincing rationale.  The medical opinion also responds to 
some of the medical opinions in support of the veteran's 
claim.  Overall, the June 2003 VA medical opinion is strong 
evidence against the veteran's claims and outweighs the 
evidence in favor of the claims.

In the report of an August 2001 VA diabetes mellitus 
examination, a VA examiner set forth the veteran's current 
complaints and findings.  She observed that the veteran's 
August 1994 myocardial infarction predated his diagnosis of 
diabetes mellitus.  Therefore, his arteriosclerotic 
cardiovascular disease was not a complication of his 
diabetes.  

The same VA medical examiner offered a more detailed medical 
opinion in an August 2005 report.  She reviewed the veteran's 
service medical records and claims file, which included three 
volumes of hospital records, and carefully set out the 
veteran's pertinent medical history and significant findings.  
She pointed out that his hypertensive crisis in January 1977 
was secondary to administration of a D 50 IV, and diabetes 
mellitus was not noted on the corresponding discharge 
summary.  When the veteran was admitted to a VAMC in August 
1994 for a myocardial infarction and stroke, he did not have 
elevated glucose readings and there was no diagnosis of 
diabetes mellitus on the discharge summary.  Thus, the 
veteran's heart disease and stroke predated the diagnosis of 
diabetes mellitus, which occurred in 1995.  The VA examiner 
also noted that there was no evidence that his diabetes 
mellitus aggravated his heart disease or stroke over the 
baseline.  

The VA examiner referred to the positive medical opinions and 
stated that some were of a general nature and made without 
benefit of a review of the claims file.  She stated that the 
June 2003 VA opinion was the same as her own - it was 
uncontrolled glucose reading over a period of five years that 
was the etiology for the development of vascular 
complications as heart disease and stroke.  There were no 
records to support elevated glucose readings prior to 1995.  
The VA examiner stated that none of the episodes of chest 
pain in service were cardiac in origin nor did any of the 
diagnoses reflect cardiac origin.  

The August 2005 VA opinion is probative evidence against the 
veteran's claims for service connection for CAD and a stroke.  
The opinion is based on a review of the veteran's medical 
records.  It is supported with rationales that make 
references to physical findings set forth in the medical 
record.  This fact is particularly important, as the 
references make for a more convincing rationale.  This 
opinion also responds to some of the earlier opinions in 
support of the veteran's claim.  Overall, the August 2005 VA 
medical opinion is strong evidence against the veteran's 
claims.  

The Board recognizes the assertions set forth by the veteran 
and his spouse that his claimed conditions are related to his 
diabetes mellitus.  However, these contentions do not support 
his claim.  The veteran and his spouse are not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, their assertions cannot constitute competent 
medical evidence that his claimed conditions are due to his 
service or his service-connected diabetes mellitus. 

The Board also recognizes copies of various articles 
submitted by the veteran regarding the relationship between 
diabetes mellitus and the claimed conditions.  However, these 
documents are too general in nature to provide, alone, the 
necessary evidence to show that the veteran's service-
connected diabetes mellitus resulted in the claimed 
conditions.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current record do not address the facts 
of the veteran's specific case.  Therefore, the Board 
concludes that they do not show to any degree of specificity 
a relationship or connection between his service-connected 
diabetes mellitus and the claimed conditions.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the medical opinions that 
support these claims are outweighed by the opinions that do 
not support these claims.  The negative medical opinions 
provide a more detailed and clear explanation of their views 
and have had the opportunity to review the record as a whole, 
and the post-service medical record is found to support their 
opinions.  The rational for the opinions in support of the 
veteran are clearly refuted by the opinions that do not 
support the veteran's contentions. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to service connection on a 
direct, presumptive or secondary basis for hypertension, CAD 
or cerebrovascular accident.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent disability evaluation.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
disability evaluation.  Diagnostic Code 7913.

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  
Diagnostic Code 7913.

Outpatient VA treatment records dated from 1997 to 2001 
reflect that the veteran was treated with an oral 
hypoglycemic medication.  This does not support a 40 percent 
evaluation under Diagnostic Code 7913.

The report of an August 2001 VA examination provides a 
pertinent diagnosis of type 2 diabetes mellitus, oral agent 
controlled.  The report reflects that the veteran was on a 
diet.  He did not exercise because of back problems.  He was 
unable to perform a stress test due to his stroke and right 
knee surgery.  Since the report does not reflect that the 
veteran was on insulin, or that his diabetes mellitus 
required a regulation of activities, it does not support a 40 
percent evaluation.  Diagnostic Code 7913.

The contentions of the veteran and his spouse do not support 
his claim for a higher evaluation.  The veteran and his 
spouse are not competent to provide an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, their 
assertions cannot constitute competent medical evidence that 
his diabetes mellitus warrants a higher evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus does not warrant an increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2001, February 
2003 and March 2006; rating decisions dated in July 2001 and 
January 2002; statements of the case dated in March 2002 and 
June 2003; and supplemental statements of the case dated in 
May 2003 and November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

VA has also conducted medical examinations with respect to 
the claims on appeal.  The Board finds that the veteran's 
claim for an increased initial evaluation for diabetes 
mellitus does not require another examination to obtain 
current findings.  The veteran failed to respond to March 
2006 VA correspondence asking him to provide additional 
evidence, including information about records of on-going 
treatment.  The veteran has not informed VA of any 
outstanding treatment records, or contended that his diabetes 
mellitus has increased in severity since the most recent VA 
examination.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim for an 
increased initial evaluation for diabetes mellitus.  While 
additional attempts to obtain information can always be 
undertaken, the Board finds that an additional attempt cannot 
be justified in light of the veteran's own failure to 
identify records of on-going treatment, or show that his 
service-connected diabetes mellitus has increased in severity 
since his most recent VA examination.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      
ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.

Service connection for CAD, to include as secondary to 
diabetes mellitus, is denied.

Service connection for cerebrovascular accident, to include 
as secondary to diabetes mellitus, is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


